                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ELLIS SKOGLUND                                                   CIVIL ACTION

VERSUS                                                           NO. 18-386

PETROSAUDI OIL SERVICES                                          SECTION: “B”(4)
(VENEZUELA) LTD., PETROSAUDI OIL
SERVICES LTD., SATURN DRILLSHIPS
PTE. LTD


                                ORDER AND REASONS

       Defendants PetroSaudi Oil Services (Venezuela) Ltd., Petro

Saudi     Oil    Services    Ltd.   and       Saturn   Drillships    Pte.     Ltd.

(collectively “PetroSaudi”) filed a motion to dismiss Plaintiff’s

claims for lack of personal jurisdiction, or alternatively on the

grounds of forum non conveniens. Rec. Doc. 16. Plaintiff timely

filed an opposition. Rec. Doc. 19. Defendants then sought, and

were granted, leave to file a reply. Rec. Doc. 26. Plaintiff sought

leave to file a surreply but was denied. Rec. Doc. 33.

        For the reasons discussed below,

       IT IS ORDERED that Defendants’ motion to dismiss is

GRANTED and Plaintiff’s claims against Defendants are DISMISSED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff Ellis Skoglund filed a complaint against defendants

Petrosaudi Oil Services (Venezuela) Ltd., Petrosaudi Oil Servies

Ltd., Procurement Services (Delaware) Inc, & Saturn Drillships

Pte.      Ltd.    alleging     negligence         under    the      Jones     Act,


                                          1
unseaworthiness,      and     failure    to   fulfill   maintenance     and   cure

obligations. Rec. Doc. 1. Plaintiff Skoglund was employed as a

deck   foreman   by    PetroSaudi       aboard   the    Petrosaudi    Saturn,   a

drillship located in waters off Venezuela. See id. at 2. Plaintiff

alleges that he was moving equipment below deck on the PetroSaudi

Saturn, per his superior’s orders, when the hoist and trolley

failed, dropping the equipment on his foot and resulting in the

loss of several toes, a traumatic brain injury, a brain bleed,

legal blindness, and other injuries. See id. at 3. Plaintiff

alleges that Defendants transported him to Trinidad and Tobago for

emergency medical treatment, and then to Houma, Louisiana for

additional treatment. See id. at 4.

       Plaintiff argues that defendants are his Jones Act employer

and are therefore liable for their negligence, and that of their

employees, which caused his injuries. See id. at 5. Defendants

filed their answer (Rec. Doc. 5), denying plaintiff’s claims and

arguing,   among      other    things,    that   the    Court   lacks   personal

jurisdiction over them as foreign defendants and that plaintiff’s

claims are subject to the exclusive jurisdiction of the Courts of

England and Wales pursuant to a forum selection clause and choice-

of-law clause included in the employment contract. See Rec. Doc.

5 at 8. Defendants filed the instant motion to dismiss (Rec. Doc.




                                         2
16) 1. Plaintiff filed a response asserting that this court has

general jurisdiction over defendants pursuant to Federal Rule of

Civil Procedure 4(k)(2) and that the forum-selection clause is

unenforceable.

THE PARTIES’ CONTENTIONS

       Defendants PetroSaudi Oil Services (Venezuela) Ltd, Petro

Saudi    Oil   Services       Ltd.   and       Saturn    Drillships       Pte.   Ltd.

(collectively “PetroSaudi”) filed the instant motion to dismiss

for lack of personal jurisdiction or alternatively on the grounds

of forum non conveniens. Rec. Doc. 16. Defendants argue that the

case    against   them   should      be   dismissed      for     lack    of   personal

jurisdiction      because     none   of     the   PetroSaudi        defendants      are

incorporated      or   have    their      principal      place     of    business    in

Louisiana, and their contacts with the United States are not so

continuous and systematic as to render them at home in the United

States. See Rec. Doc. 16-1 at 8-13. Furthermore, defendants assert

that    plaintiff’s    employment      agreement        contains    an    enforceable

forum selection clause, identifying the Courts of England and Wales

as the proper forum for all claims, and a choice of law clause

selecting English law. See id. at 14-16. Therefore, defendants

argue that the case should be dismissed under the doctrine of forum

non conveniens. See id. at 16-19.


1 Defendant Procurement Services (Delaware) Inc. filed a separate Motion to
Dismiss (Rec. Doc. 17), which will be analyzed in a separate order and
reasons.

                                           3
      Plaintiff argues that Federal Rule of Civil Procedure 4(k)(2)

provides the Court jurisdiction because defendants do not concede

to   the   general   jurisdiction   of   any   specific   state   but   their

contacts with the United States as a whole satisfy due process.

See Rec. Doc. 19 at 7. Specifically, plaintiff alleges that he was

recruited to work for PetroSaudi in Louisiana, and that Petrosaudi

has a practice of recruiting other workers within Louisiana. Id.

at 4. Additionally, plaintiff alleges Petrosaudi operates a de

facto business office in Houston. Id. at 5. Plaintiff claims that

both the Human Resources Manager who managed his healthcare after

his injuries occurred, Nysia Henderson, and the individual who

recruited him, Chris Hudson, are based in Houston. Id. at 4.

Plaintiff asserts that the forum selection clause in the employment

contract, coupled with a choice of law clause, amounts to a

prospective waiver of a statutory right and therefore is void as

against public policy. Id. at 8. Plaintiff further asserts that

the forum selection clause was not feely negotiated and was not

negotiated by parties with equal bargaining power. Id. at 11.

LAW AND ANALYSIS

      Defendants move to dismiss for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2). In a 12(b)(2)

motion to dismiss for lack of personal jurisdiction, “the plaintiff

bears the burden of establishing jurisdiction, but need only

present prima facie evidence.” Patterson v. Aker Sols. Inc., 826

                                     4
F.3d 231, 233 (5th Cir. 2016) (quoting Revell v. Lidov, 317 F.3d

467, 469 (5th Cir. 2002)). The Court is not restricted to pleadings

and may consider “affidavits, interrogatories, depositions, oral

testimony,    or     any   combination         of    the       recognized      methods   of

discovery.”    Revell,      317    F.3d    at        469       (5th   Cir.     2002).    The

allegations of the complaint, except as controverted by opposing

affidavits,    are    taken   as   true       and        all   factual   conflicts       are

resolved in the plaintiff’s favor. See Thompson v. Chrysler Motors

Corp., 755 F.2d 1162, 1165 (5th Cir. 1985). The Fifth Circuit has

stated that although the plaintiff must make out a prima facie

case of general jurisdiction, conclusory allegations of contacts

with a forum, even if uncontroverted, cannot establish general

jurisdiction. See Panda Brandywine Corp. v. Potomac Elec. Power

Co., 253 F.3d 865, 869 (5th Cir. 2001). The Supreme Court has

established that a court may assert general jurisdiction over

foreign corporations when their “affiliations with the State are

so continuous and systematic as to render them essentially at home

in the forum State.” BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558

(2017); see also Daimler AG v. Bauman, 571 U.S. 117, (2014);

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919, (2011). The paradigm forums in which a foreign corporate

defendant     is   considered      to     be        at    home    are    the    place     of

incorporation, and the principal place of business. See BNSF, 137

S.Ct. at 1558.       Additionally, the Court has held that there may be

                                          5
an “exceptional case” where a corporate defendant’s contacts with

another forum are “so substantial and of such a nature as to render

[it] at home in that State.” Id. (quoting Daimler, 571 U.S. at 139

n. 19). The Court will analyze whether there is a sufficient basis

for the assertion of personal jurisdiction over defendants or

whether dismissal under Rule 12(b)(2) is appropriate below.

       Plaintiff asserts that this Court has personal jurisdiction

under    Federal     Rule   of   Civil   Procedure      4(k)(2).   Rule   4(k)(2)

provides for personal jurisdiction in any district court “for cases

arising under federal law where the defendant has contacts with

the United States as a whole sufficient to satisfy due process

concerns and the defendant is not subject to jurisdiction in any

particular state.” Adams v. Unione Mediterranea Di Sicurta, 364

F.3d    646,   650   (5th   Cir.   2004).    To   satisfy    due   process,   the

defendant’s contacts with the United States must be so continuous

and systematic as to render it essentially at home in the United

States. See Patterson, 826 F.3d at 234. The Court will analyze

whether Rule 4(k)(2) provides for personal jurisdiction over the

defendants in this case.

        Defendants    alternatively      move     for    dismissal   under    the

doctrine of forum non conveniens, in light of the forum selection

clause contained in plaintiff’s employment agreement. The Supreme

Court has held that the proper way to enforce a forum-selection

clause pointing to a foreign forum is through the doctrine of forum

                                         6
non conveniens, and courts should evaluate the clause in the same

way as they would a clause pointing to a federal forum. See Atl.

Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571

U.S. 49, 61 (2013). The Fifth Circuit applies a strong presumption

in favor of enforcing mandatory forum-selection clauses, which can

only   be   overcome    “by   a   clear       showing   that   [the   clause]    is

unreasonable.”    See    Al   Copeland        Investments,     L.L.C.    v.    First

Specialty Ins. Corp., 884 F.3d 540, 543 (5th Cir. 2018). Factors

to consider in determining whether a forum-selection clause is

unreasonable include: 1) whether the incorporation of the forum-

selection clause into the agreement was the product of fraud or

over   overreaching;     2)   whether         the   party   seeking     to    escape

enforcement will, for all practical purposes, be deprived of its

day in court because of the grave inconvenience or unfairness of

the selected forum; 3) whether the fundamental unfairness of the

chosen law will deprive the plaintiff of a remedy; or 4) whether

the enforcement of the clause would contravene a strong public

policy of the forum state. See Haynsworth v. The Corporation, 121

F.3d 956, 963 (5th Cir. 1997). In applying the doctrine of forum

non conveniens, normally a court determines whether there is an

adequate alternative forum, and if so, decides which forum is best

suited to litigation based on private and public interest factors,

giving weight to the plaintiff’s choice of forum. See Barnett v.

DynCorp International, L.L.C., 831 f.3D 296, 300 (5th Cir. 2016).

                                          7
However,       this    analysis      differs     when    there    is     a    valid    forum

selection clause. See Atlantic Marine, 571 U.S. at 63. In the

presence of a forum-selection clause, courts should give no weight

to    the   plaintiff’s       choice    of     forum     and    should       not   consider

arguments about parties’ private interests because when parties

agree    to    a    forum-selection      clause,        “they    waive       the   right   to

challenge the preselected forum as inconvenient or less convenient

for themselves or their witnesses, or for their pursuit of the

litigation.” Id. at 582 (2013). Therefore, a court may consider

arguments      about       public-interest       factors       only.   The     Court    will

analyze the forum selection clause to determine whether it is

enforceable and whether dismissal is appropriate under forum non

conveniens.

     A. This Court cannot exercise general personal jurisdiction over

        defendants and therefore dismissal under Rule 12(b)(2) is

        appropriate.

        This       Court    cannot     assert     personal        jurisdiction         over

defendants as they are not at home within the state of Louisiana.

As    defendants      note    in   their     motion     to     dismiss,      there    is   no

disagreement over the fact that the alleged incident at issue in

this case occurred outside of the United States, and therefore

specific jurisdiction is not asserted. See Rec. Doc. 16-1 at 8.

Therefore, the Court must only consider whether it may assert

general personal jurisdiction over defendants. The proper forum

                                             8
for exercising general jurisdiction over a corporation is where

that corporation is “at home.” See BNSF Ry. Co., 137 S.Ct. 1549.

As discussed above, the paradigm locations for the exercise of

general   jurisdiction   are   the    place   of   incorporation   and   the

principal place of business. In this case, all of the PetroSaudi

defendants joined in the instant motion are incorporated in foreign

countries. See Rec. Doc. 16-1 at 3. PetroSaudi Oil Services Ltd.

is formed under the laws of the Cayman Islands, PetroSaudi Oil

Services (Venezuela) Ltd. is formed under the laws of Barbados,

and Saturn Drillships Pte. Ltd. is formed under the laws of

Singapore. See id. Defendants also state that their respective

principal places of business are the Cayman Islands, Barbados, and

Singapore. See id. Plaintiff asserts that defendants maintain a

‘de facto’ principal business office in Houston, Texas. See Rec.

Doc. 1 at 1-2. Defendants correctly note that the term ‘de facto

principal business office’ is not one that appears within the

caselaw. However, the Fifth Circuit has held that “determining a

corporation’s principal place of business is a factual inquiry

dependent on a number of factors.” See Howery v. Allstate Ins.

Co., 243 F.3d 912, 920 (5th Cir. 2001). The Fifth Circuit applies

a total activity test, in which the Court looks “to the nature,

location, importance, and purpose of a corporation’s activities

and the degree to which those activities bring the corporation

into   contact   with   the   local   community.”    Id.   (quoting   Nauru

                                      9
Phosphate Royalties, Inc. v. Drago Daic Interests, Inc., 138 F.3d

160, 164 (5th Cir.1998)). However, this Court sits in the Eastern

District   of    Louisiana,   and   therefore   whether   the   defendants’

principal place of business is in Houston, TX or overseas does not

change the fact that it is not alleged to be in Louisiana by either

party. Therefore, neither of the two paradigmatic locations for

the   exercise    of   general   jurisdiction   are   within    the   Court’s

jurisdiction.

      There still remains the “exceptional” case identified by the

Supreme Court, where a corporate defendant’s contacts with another

forum are “so substantial and of such a nature as to render [it]

at home in that State.” See BNSF, 137 S.Ct. at 1558 (quoting

Daimler, 134 S.Ct. at 761 n.19). The Supreme Court has found a

“sufficient basis for the exercise of general jurisdiction over a

non-resident defendant in only one modern case.” Patterson, 826

F.3d at 235 (citing Perkins v. Benguet Consol. Mining Co., 342

U.S. 437 (1952)). In that case, Perkins, the Supreme Court found

that a foreign corporate defendant had sufficiently extensive

contacts with the state because it maintained an office with

company files in the state, maintained bank accounts in the state,

used a state bank as a transfer agent for stock of the company,

corresponded from the state, paid salaries in the state, and held

directors meetings in the state. See Perkins, 342 U.S. at 445

(1952). Defendants’ interactions with the state of Louisiana do

                                     10
not   rise   to    this       level.    The   contacts      that       plaintiff      alleges

defendants      had      with     Louisiana        are:   1)     defendants         recruited

plaintiff    while       he    was     in   Louisiana;      2)    defendants         paid    for

plaintiff’s medical treatment in Louisiana; and 3) defendants have

a practice of recruiting other workers in Louisiana. See Rec. Doc.

19 at 4. Defendants’ contact with plaintiff via LinkedIn messaging

while plaintiff was located in Louisiana is not a substantive or

repeated contact with the state of Louisiana, and therefore is not

sufficient        to     render      defendants       ‘at        home’       in     Louisiana.

Additionally,          plaintiff’s      medical      treatment         was     in    Louisiana

because   his     domicile        was   Louisiana;        this    is     not      evidence   of

defendants’ contacts with the state but rather of plaintiff’s

contacts, which is not a proper basis for asserting personal

jurisdiction over defendants. Finally, simply recruiting workers

from Louisiana as well as from other states, without any additional

business activities in the state, is not sufficient to render

defendants at home in Louisiana. Therefore, defendants do not meet

any of the three criteria for general jurisdiction in this state

– they are not incorporated in Louisiana, their principal place of

business is not in Louisiana, and their contacts with Louisiana

are not so substantial and of such a nature as to render them at

home in Louisiana.




                                              11
  B. Rule 4(k)(2) does not provide general personal jurisdiction

     in   this    case   because    Defendants       do     not   have        sufficient

     contacts with the United States

     Defendants’ contacts with the United States as a whole are

not sufficient to provide this Court general personal jurisdiction

under Rule 4(k)(2). Plaintiff pleads that Fed. R. Civ. P. 4(k)(2)

provides jurisdiction. See Rec. Doc. 1 at 2. As discussed above,

Rule 4(k)(2) provides for personal jurisdiction in any district

for cases arising under federal law where: 1) the defendant is not

subject   to   jurisdiction    in    any       particular    state;         and    2)   the

defendant’s      contacts   with    the    United    States       as    a     whole     are

sufficient to satisfy due process. See Patterson, 826 F.3d at 234.

The present case is one that arises under federal law, as the Fifth

Circuit has held that the federal law includes admiralty cases for

the purposes of Rule 4(k)(2). See World Tanker Carriers Corp. v.

M/V Ya Mawlaya, 99 F.3d 717, 723 (5th Cir. 1996). Plaintiff

correctly notes that he does not carry the burden of negating

jurisdiction      over   defendants       in     every    state        when       pleading

jurisdiction under Rule 4(k)(2). See Rec. Doc. 19 at 5. The Fifth

Circuit has held that as “long as a defendant does not concede to

jurisdiction in another state, a court may use 4(k)(2) to confer

jurisdiction.” Adams v. Unione Mediterranea Di Sicurta, 364 F.3d

646, 651 (5th Cir. 2004). Defendant does not concede to the

jurisdiction of any other state in any of its pleadings; therefore,

                                          12
this    Court    may   use    Rule    4(k)(2)         as    the   basis      of    personal

jurisdiction as long as the other requirements are met. This

analysis turns on whether defendants’ contacts with the United

States as a whole are sufficient to satisfy due process.

       Defendants’     contacts      with    the      United      States     are    not    so

continuous and systematic as to render them essentially at home in

the    United    States   and      therefore     do    not     satisfy     due     process.

Plaintiff       asserts   the      following     contacts         as   the    basis       for

jurisdiction      under     Rule    4(k)(2):     1)        Defendant   Petrosaudi         Oil

Service, LTD owns a wholly owned American subsidiary; 2)Chris

Hudson, who plaintiff alleges works for PetroSaudi in Houston,

contacted       plaintiff     while     plaintiff           was   in     Louisiana;       3)

defendants brought plaintiff to Louisiana for medical care; 4)

plaintiff’s main contact after his accident was a Petrosaudi

employee whose LinkedIn profile and email signature allegedly

identify Houston, TX as her location; and 5) a Petrosaudi email

allegedly referenced a ‘management team’ in Houston. See Rec. Doc.

19 at 6-7. Taken together, these alleged contacts do not make

defendants ‘at home’ in the United States. The existence of a U.S.

subsidiary is not an adequate basis for the exercise of personal

jurisdiction over a parent company. See Daimler AG v. Bauman, 571

U.S. 117, 134-39 (2014). Additionally, plaintiff’s assertion that

a number of defendants’ employees are present in United States is

not a sufficient basis for asserting personal jurisdiction. Even

                                            13
if some of defendants’ employees are in the United States, it would

not rise to the level of contact necessary to render defendants at

home in the United States. The Fifth Circuit has “declined to

exercise general personal jurisdiction over a corporation where

its most significant and continuous contact with the forum is

having employees located in the forum.” Patterson, 826 F.3d at 235

(holding that a foreign company sending eleven of its employees to

the   United   States    to   enter   into   secondment    agreements    was

insufficient to make that company at home in the United States);

see also Bowles v. Ranger Land Sys., Inc., 527 Fed.Appx. 319, 321–

22 (5th Cir. 2013)). The remaining contacts alleged by defendant,

such as the fact that plaintiff’s medical treatment occurred in

Louisiana, are a result of plaintiff’s residence in Louisiana and

not an example of defendants’ contacts with the United States.

Therefore, it is not relevant to determining whether defendants

are at home in the United States.

      A brief survey of cases where the Fifth Circuit has found

that a foreign corporate defendant had sufficient contacts with

the United States to render it at home demonstrates the high bar

for asserting personal jurisdiction pursuant to Rule 4(k)(2). In

System Pipe & Supply, Inc. v. M/V Viktor Kurnatovskiy, the Fifth

Circuit   found   that    the    following    factual     allegations,   if

established, would be sufficient to make a prima facie showing of

a foreign company with sufficient national contacts: defendant’s

                                      14
fleet of vessels regularly called at most major ports in the United

States, defendant established and advertised an America Line to

provide service for U.S. Gulf Ports, defendant maintained another

line of vessels to carry cargo from the United States, defendant’s

vessel   had    previously    been   detained     in   the   United   States,

defendant’s ship called and discharged plaintiff’s cargo in the

United States, defendant had been named in approximately fifty

actions in United States District Courts, and defendant had been

a party in another suit in the United States that was not dismissed

for lack of personal jurisdiction. See System Pipe & Supply, Inc.

v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 325 (5th Cir. 2001). In

Adams v. Unione Mediterranea Di Sicurta, the Fifth Circuit found

that a foreign insurance company had sufficient ties to the United

States as a whole to assert personal jurisdiction where the company

paid   claims   to   over   100   U.S.    companies,   insured   hundreds   of

shipments to the U.S., made shipments valued over 130 million, and

conducted significant business in the U.S. See Adams v. Unione

Mediterranea Di Sicurta, 364 F.3d 646 (5th Cir. 2004). Defendants

contacts with the United States in this case do not rise to the

level of these ‘exceptional’ cases. Defendants assert in their

affidavit that they conduct operations worldwide, employ crewmen

from around the world, operate the PetroSaudi Saturn drillship

exclusively in the Caribbean, and derive no revenue from the United

States. Rec. Doc. 16-3. Therefore, it appears that defendants

                                         15
conduct their business activities outside of the United States and

their revenue is also derived entirely from business conducted

outside of the United States. Plaintiffs assertions, even taken as

true, do not contradict these assertions and do not demonstrate

that defendants conduct any business within the United States. In

Patterson, the Fifth Circuit described Perkins as the “benchmark

of the exceptional case” for the exercise of general jurisdiction

over a foreign corporate defendant and noted that the defendant’s

contacts in the case before it fell “well short of effectively

operating its business within the United States” as the defendant

in Perkins had been. See Patterson 826 F.3d at 235. Similarly, in

this case, defendants’ contacts with the United States fall short

of what is required to render it at home here.

  C. Dismissal on the grounds of forum non conveniens is warranted

      because   the     employment    agreement      contains   a   valid     and

      enforceable forum selection clause

      The employment agreement between plaintiff and defendants

contains a valid and enforceable forum selection clause, and

therefore dismissal is warranted under the doctrine of forum non

conveniens. The employment agreement states that “[e]ach party

irrevocably agrees to submit to the exclusive jurisdiction of the

courts of England and Wales over any claim or matter arising under

or in connection with this Agreement.” See Rec. Doc. 16-3 at 21.

The   Supreme   Court    has   held   that   forum    selection     clauses    in

                                      16
admiralty cases are presumptively valid and enforceable. See M/S

Bremen v. Zapata Off-Shore, 407 U.S. 1, 11 (1972). As discussed

above, plaintiff must demonstrate that the clause is unreasonable

for a challenge to succeed. The Supreme Court has identified four

bases for deeming a forum selection clause unreasonable: 1) the

incorporation of the forum-selection clause into the agreement was

the product of fraud or over overreaching; 2) the party seeking to

escape enforcement will, for all practical purposes, be deprived

of   its   day   in   court   because    of    the    grave   inconvenience    or

unfairness of the selected forum; 3) the fundamental unfairness of

the chosen law will deprive the plaintiff of a remedy; or 4) the

enforcement of the clause would contravene a strong public policy

of the forum state. See Haynsworth, 121 F.3d at 963. These are

considered in turn.

      First, the clause in this agreement does not appear to be the

product of fraud or overreaching. Plaintiff alleges that this was

a contract of adhesion with a ‘take it or leave it’ offer, and

that he had no reason to believe the contract would contain such

a forum-selection clause. See Rec. Doc. 19 at 12. Defendants assert

that every PetroSaudi employment agreement contains this clause

and all employees sign the agreement. See Rec. Doc. 16-1 at 2.

Importantly,     plaintiff    signed     the    employment     agreement,     and

initialed every page, including the page containing the forum

selection clause. See Rec. Doc. 16-3.                Defendants correctly note

                                        17
that   it   is    well   settled   that    “a    party   who     signs    a    written

instrument is presumed to know its contents and cannot avoid its

obligations by contending that the did not read or understand it.”

Gines v. D.R. Horton, Inc., 699 F.3d 812, 820-21 (5th Cir. 2012).

Therefore, simply arguing that plaintiff was not aware that the

contract contained a forum-selection clause is not sufficient to

render it unreasonable. Additionally, plaintiff’s argument that

the employment offer he accepted was materially altered by the

employment agreement he thereafter signed is not an appropriate

basis for a challenge to the enforceability of the forum selection

clause. The Fifth Circuit has stated that fraud and overreaching

challenges must be specific to the forum selection clause in order

to invalidate it. See Haynsworth, 121 F.3d at 963. The Court held

that challenges “to the contract as a whole . . . are insufficient;

the claims of fraud or overreaching must be aimed straight at the

[forum selection clause] in order to succeed.” Id. Therefore

plaintiff’s argument about the employment agreement has no bearing

on   the    forum-selection    clause       as   it    applies    to     the    entire

agreement.       Plaintiff   further      argues      that   there     was     unequal

bargaining power because he was out of work and badly needed income

for his family. See Rec. Doc. 19 at 12. However, in Carnival Cruise

Lines, the Supreme Court upheld the validity of a forum selection

clause in a routine contract that was not bargained for as long as

it was reasonable. See Carnival Cruise Lines, Inc. v. Shute, 499

                                       18
U.S. 585 (1991). The Fifth Circuit has compared the contract that

was upheld in Carnvival Cruise Lines to contracts of employment

for seamen aboard international vessels, stating that they are

similarly routine and that seamen do not have much bargaining

power. See Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d 216,

221 (5th Cir. 1998). The Fifth Circuit upheld the enforceability

of forum selection clauses in seamen’s contracts, stating that

they reduce the vessel owner’s exposure to suits in forums all

over the world and inform the seamen of where their causes of

action can be maintained. Id.       Therefore, plaintiff’s arguments

that   the   forum-selection   clause   is   the   product   of   fraud   are

unpersuasive.

       Plaintiff will not be deprived of his day in court because of

this forum-selection clause. The Fifth Circuit has previously

upheld forum-selection clauses mandating a country other than the

one where plaintiff resides, noting that “with modern conveniences

of electronic filing and videoconferencing,” it is not necessary

for the plaintiff to physically travel to the other jurisdiction.

See Calix-Chacon v. Glob. Int'l Marine, Inc., 493 F.3d 507, 515

(5th Cir. 2007). Furthermore, plaintiff provides no evidence that

the law of the selected forum would be fundamentally unfair to

him. This is a high bar to meet, as the Supreme Court has noted

that “the remedy provided by the alternative forum [must be] so

clearly inadequate or unsatisfactory that it is no remedy at all.”

                                   19
Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 (1981). A smaller

potential   remedy   or   different    theories   of    defense   are   not

sufficient to render the law of the selected forum ‘fundamentally

unfair.’ See id. Plaintiff does not allege facts that show that

the selected forum would provide him no remedy at all, and the

argument    that   specific   defenses    could   not    be   raised    are

insufficient to meet this factor. As the Fifth Circuit has stated,

“the fact that certain types of remedies are unavailable in the

foreign forum does not change the calculus if there exists a

basically fair court system in that forum that would allow the

plaintiff to seek some relief.” Weber v. PACT XPP Technolgoies,

AG, 811 f.3D 758, 774 (5th Cir. 2016). Plaintiff does not allege

any facts to indicate that the courts of England and Wales are not

‘basically fair court system[s]’. Furthermore, the Fifth Circuit

has previously recognized that “England [is] a forum that American

courts repeatedly have recognized to be fair and impartial.”

Haynsworth, 121 F.3d at 967. Therefore, plaintiff is not deprived

of his day in court and the law of the selected forum will not be

fundamentally unfair to him.

     Plaintiff’s argument that enforcement of the forum-selection

clause is void as against public policy is flawed. Plaintiff

asserts that the forum selection clause and choice of law clause

in his employment contract constitute a prospective waiver of

statutory rights. See Rec. Doc. 19 at 8. However, the cases

                                  20
plaintiff primarily relies on as support for his argument have

been overturned or abrogated. Plaintiff argues that in a case in

this district, the court found a choice of law clause coupled with

a forum selection clause in a seaman’s employment agreement to be

an impermissible prospective waiver of Jones Act rights. See Rec.

Doc. 19 at 9 (citing Asignacion v. Rickmes Genoa Schiffahrts, No.

11-627, 2011 WL 2118740 (E.D.La. May 25, 2011)). However, the Fifth

Circuit reversed the district court judge’s ruling in that case,

clarifying that the Supreme Court’s prospective waiver language

was dicta and holding that the district court “erred when it relied

on the doctrine to afford [plaintiff] an opportunity to pursue his

claims.” Asignacion v. Rickmers Genoa Schiffahrtsgesellschaft mbH

& Cie KG, 783 F.3d 1010, 1021 (5th Cir. 2015). The Fifth Circuit

went further by noting that the Supreme Court declined to apply

the doctrine even in the cases where it was referenced as dicta

because   it   was   premature   to    do   so   when   determining   the

enforceability of an arbitration agreement, rather than at the

award-enforcement stage. Id. Similarly, plaintiff relies heavily

on the Eleventh Circuit’s decision in Thomas v. Carnival Corp,

where the court held that an arbitration clause coupled with a

foreign choice-of-law clause operated as a prospective waiver of

statutory rights. Thomas v. Carnival Corp, 573 F.3d 1113 (11th

Cir. 2009). Although Eleventh Circuit decisions are not binding on

this court, it is important to recognize that Thomas is no longer

                                  21
good law even in the Eleventh Circuit. Thomas was abrogated by a

subsequent Eleventh Circuit case, Lindo v NCL, which held that the

Thomas court incorrectly relied on the Supreme Court’s prospective

waiver language. Lindo v. NCL, 652 F.3d 1257 (11th Cir. 2011). The

Eleventh Circuit noted that the prospective waiver language “is

undisputably dicta” and stated that “the Supreme Court has never

once invalidated an arbitration agreement on that basis.” See

Lindo, 652 F.3d at 1278. Furthermore, the Fifth Circuit previously

noted that, even setting aside the fact that the prospective waiver

language is dictum, it, “by its own terms, is limited to the

antitrust context.” See Haynsworth, 121 F.3d at 968. The Court

refused to give the “single sentence . . . sweeping implications”

by applying it in other contexts. Id. Therefore, there is no

precedent for invalidating a forum-selection clause such as the

one before the Court today on the grounds that it is a prospective

waiver   of   statutory    rights.       Considering   the    factors    above,

plaintiff has not carried his burden of demonstrating that the

forum-selection clause is unreasonable, and therefore it is valid.

     Given    the    presence   of   a    valid    forum-selection      clause,

dismissal is warranted under the doctrine of forum non conveniens.

As explained above, in the presence of a valid forum-selection

clause, the court is not to consider the plaintiff’s choice of

forum and the parties’ private interests in determining whether

dismissal     is    warranted   pursuant      to   forum     non   conveniens.

                                     22
Furthermore, as the courts of England and Wales are an adequate

alternative forum, this leaves only the consideration of public

interest    factors.     Public     interest    factors      include:    “the

administrative difficulties flowing from court congestion; the

local interest in having localized controversies decided at home;

and the interest in having the trial of a diversity case in a forum

that is at home with the law.” See Atlantic Marine, 571 U.S. at n.

6 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6

(1981)). In this case, there are no facts alleged that would

indicate   administrative     difficulties     and   court   congestion    in

England as compared to the United States, therefore this factor is

neutral. The controversy is not a localized one as the injury

occurred abroad, therefore this second factor likely weighs in

favor of dismissal. Finally, in deciding whether the forum is “at

home with the law,” we consider the fact that the choice-of-law

clause identifies English law as the chosen law to apply. This

factor would favor dismissal as well. 2 Taken together, the public

interest factors weigh in favor of dismissal pursuant to the

doctrine of forum non conveniens.



2 Because there is a contractual choice-of-law clause, it is not necessary to
conduct the choice of law analysis under the Lauritzen-Rhoditis factors to
determine which country’s law applies. See Great Lakes Reinsurance (UK) PLC
v. Durham Auctions, Inc., 585 F.3d 236, 242 (5th Cir. 2009) (citing Chan v.
Society Expeditions, Inc., 123 F.3d 1287 (9th Cir.1997), which stated that
“in the absence of a contractual choice-of-law clause, federal courts sitting
in admiralty apply federal maritime choice-of law principles derived from the
Supreme Court’s decision in Lauritzen v Larsen [] and its progeny.”)
(emphasis added)

                                     23
     Therefore, considering the fact that defendants are not at

home in Louisiana or the United States, and that plaintiff’s

employment   agreement   contains   a    valid   and   enforceable   forum-

selection clause, dismissal is appropriate. In recognizing the

importance    of   enforcing    forum-selection         clauses   in   the

international sphere, the Supreme Court opined that “we cannot

have trade and commerce in world markets and international waters

exclusively on our terms, governed by our laws, and resolved in

our courts.” Scherk v. Alberto-Culver Co., 417 U.S. 519 (1974).

This principle applies to the case before the Court today.



     New Orleans, Louisiana, this 20th day of November, 2018.




                                ___________________________________

                                SENIOR UNITED STATES DISTRICT JUDGE




                                    24
